DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 and claim 14 each are directed toward a computer program.  A computer program is within the scope of a computer program embodied in a transitory medium such as a signal. A signal does not fall within at least one of the four categories of patent eligible subject matter. Therefore claims 11 and 14 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The scope of meaning of the first data elements of the pairs are interleaved with the second data elements of the pairs in lines 3-4) is unclear as the meaning of interleaved when to referring of storage of data cannot be understood From the description (page 8), it appears that what is meant is that data values stored  in the data elements are interleaved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs (patent application publication No. 2006/0259737) in view of Resnick (patent No. 6,295,597).


processing circuitry to perform data processing (e.g., see paragraph [0006]);

instruction decoding circuitry to decode instructions to control the processing circuitry to perform the data processing (implicit  from paragraph [0009], decoding the vector instruction); and

a plurality of vector registers to store vector operands comprising a plurality of data elements (paragraph [0006], vector registers); in which:

the instruction decoding circuitry is responsive to a vector add-with-carry instruction (paragraph [0076], vaddu […] vaddc; Figure 7, vector instruction “Vector Add (vadd)”, Figure 8, multi-pipe vector operation “Multi-Pipe Vector Add (mvadd)) 
specifying a destination vector register, a first data source vector register, a second data source vector register (Figures 7, 8), and a carry source vector register,  (paragraph [0071], The Vector Mask registers (mM) 110 are used to store condition codes  for the vector functional units. Each vector pipe has eight M registers ; paragraph [0076], The Mask registers can also be used to hold carry value for instructions that have a carry in […] carry from mM) , to control 

update the destination vector register with a value corresponding to a result of an addition of a first source data value obtained from a selected data element of the first data source vector register, a second source data value obtained from a selected data element of the second data source vector register, and a carry value obtained from  the carry source vector register (paragraph[0093], the vadd instruction provides an addition function.  The vector pipe is selected by the 3-bit P field 270. Arithmetic functional unit is selected by the hardware. The vector register as specified by the VA field 271 has each element added to the vector element of the vector register vVB 272, with each result element placed into the vVD vector register 273 paragraph [0099], Each element of the vector register  by the VA field 280 is added to the vector element of vector register  vVB281.The result element is placed into the vVD vector register 282; paragraph 0076, The Mask registers can also be used to hold carry values for instructions that have carry in […] carry from mM ; and update vector register with a value corresponding to a carry output of said addition (paragraph [0071], The Vector Mask registers (mM)110 are used to store condition codes for the vector functional units. Each vector pipe has eight M registers; paragraph [0076], The Mask registers can also be used to hold carry values […] carry mM).
Sach did not expressly detail  update the first data element of the pair of data elements of the destination vector register.  Resnick however taught this at least the destination vector register and the carry source vector register each specifying operands comprising at least one pair of data elements, each pair comprising a first data element and a second data element [destination register VR and carry source register VC] (e.g., see figs. 1, 2, 3, 4, 5  and col. 2, lines 38-67 and col. 7, lines 20-41) ; Resnick also taught carry value obtained from the second data element of a corresponding pair of data elements of the carry source vector register update the second data element of the pair of data elements of the destination vector register (e.g., see fig. 4 and col. 2, lines 38-67  and col. 5, lines 46-58 and col. 7, lines 20-65).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Sachs and Resnick. Both references were directed toward the problems of performing vector arithmetic operations that required a carry input or output. One of ordinary skill in the art would have been motivated to incorporate the  Resnick teachings of a vector carry register that included bits for pairs of vector elements, at least to  provide the carry information close to the vector functional units for quick access to carry data when plural vector operations are performed to improve throughput. Also the addition of the Resnick teachings would have yielded predictable results at least because both references were directed toward processing using programmable processors performing similar processing namely vector arithmetic that provides for carry operations. 



As to claim 2 Sachs and Resnick taught  The apparatus according to claim 1, Resnick taught  in which the first data source vector register is the same register as the destination vector register, and the first source data value comprises a previous value of the first data element of the pair of data elements of the destination vector register (e.g., see paragraph 3, lines 37-55)[note Resnick taught “any of the vector element registers 160 as well as the vector carry register can be selected  as inputs (i.e., providing operands) or outputs (i.e., providing destination for results)”. [Therefore this includes the embodiment where the same vector register is source register and destination register and this would have implicitly provided the first source data value comprises previous value of the first data element of the pair of elements.].  Also one of ordinary skill would have been motivated  to implement the Resnick teachings by selectiing the same source register as destination register to reduce the time necessary to recursive operations that reuse the previous results such as accumulation operations. 

As to claim 3 Sachs and Resnick taught The apparatus according to claim 1, Resnick taught  in which each pair of data elements comprises a pair of adjacent data elements (e.g., see col. 2, lines 60-67). 



As to claim 5 Sachs and Resnick taught     The apparatus according to  claim 1, Resnick taught  in which in response to the vector add-with-carry instruction, the instruction decoding circuitry is configured to control the processing circuitry to: obtain the carry value from a least significant bit of the second data element of the corresponding pair of data elements of the carry source vector register, and update a least significant bit of the second data element of the pair of data elements of the destination vector register with the value corresponding to the carry output of said addition (e.g., see col. 4, lines 38-64).

As to claim 6 Sachs and Resnick taught The apparatus according to claim 5, Resnick taught  in which in response to the vector add-with-carry instruction, for both the carry source vector register and the destination vector register, remaining bits of the second data element, other than the least significant bit, are unused (e.g., see col. 4, lines 6-28).



As to claim 8 Sachs and Resnick taught The apparatus according to  claim 1, Resnick taught  in which the second data source vector register also specifies an operand comprising at least one pair of data elements, each pair comprising a first data element and a second data element; in response to a first variant of the vector add-with-carry instruction, the second source data value comprises a value obtained from the first data element of a corresponding pair of data elements of the second data source vector register  (e.g., see paragraph 3, lines 37-55)[note Resnick taught “any of the vector element registers 160 as well as the vector carry register can be selected  as inputs (i.e., providing operands) or outputs (i.e., providing destination for results)”[note this provides for the second source data value obtained from the first data element of a corresponding pair of data elements of the second source data register]; and
in response to a second variant of the vector add-with-carry instruction, the second source data value comprises a value obtained from the second data element of the corresponding pair of data elements of the second data source vector register (e.g., see paragraph 3, lines 37-55)[note Resnick taught “any of the vector element registers 160 as well as the vector carry register can be selected  as inputs (i.e., providing operands) or outputs (i.e., providing 
As to claim 10 Sachs and Resnick taught  The apparatus according to claim 1, Resnick taught in which in response to an add variant of the vector add-with-carry instruction, the addition comprises adding the first source data value, the second source data value and the carry value (e.g., see col. 4, lines 33-64); and  in response to a subtract variant of the vector add-with-carry instruction, the addition comprises a subtraction of the second source data value from the first source data value with the carry value indicating a borrow value for the subtraction, and the carry output comprises a borrow output of the subtraction (e.g., see col. 4, line 65-col. 5, line 57).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs and Resnick  as applied to claim 1 above, and further in view of Eyole-Monono (patent application publication No. 2015/0227367).

As to claim 9. Sachs and Resnick taught The apparatus according to claim 1, but did not expressly detail the use of predicates. Eyole-Mono however taught wherein in response to a predicated variant of the vector add-with-carry instruction associated with a predicate value specifying at least one predicate indication, each predicate indication corresponding to one of said at least one 

for a pair of data elements for which the corresponding predicate indication has a first value, perform said update of the first data element of the pair with the value corresponding to the result of the addition and said update of the second data element of the pair with the carry output of said addition (e.g., see paragraphs 0009, 0019-0021, 0099-0100, 0115-0116); and

for a pair of data elements for which the corresponding predicate indication has a second value, suppress said update of the first data element of the pair with the value corresponding to the result of the addition and said update of the second data element of the pair with the carry output of said addition (e.g., see paragraphs 0009, 0020-0021, 0099-0100, 0115-0116).
	
It would have been obvious to one of ordinary skill in the art to combine the teachings of Sachs and Eyole-Mono. Both references were directed toward the problems of performing vector arithmetic operations that required a carry input or output (e.g., see paragraph 0102 of Eyole-Mono). One of ordinary skill in the art would have been motivated to incorporate the Eyole-Mono teachings of the use of predicate(s) for the vector arithmetic operation(s) at least to selectively performing arithmetic operation for a particular lane of the vector operation each . 

Allowable Subject Matter

Claims 13 and 15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The combination of features in each of claims 13 and 15 were not found in the prior art.
The prior art includes decoding instructions for vector processing including vector add with carry of pairs of vector elements and the use of predicate(s) for selectively performing the vector operations. However the combination of features in claim 13 was not found in the art including   An apparatus comprising: processing circuitry to perform data processing; instruction decoding circuitry to decode instructions to control the processing circuitry to perform the data processing; a plurality of vector registers to store vector operands comprising a plurality of data elements; and a plurality of 

the instruction decoding circuitry is responsive to a vector add-with-carry instruction specifying a destination vector register, a first data source vector register, a second data source vector register, an input predicate register and an output predicate register, to control the processing circuitry, for a given data element of the destination vector register, to: update the given data element of the destination vector register with a value corresponding to a result of an addition of a first source data value obtained from a corresponding data element of the first data source vector register, a second source data value obtained from a corresponding data element of the second data source vector register, and a carry value obtained from a corresponding predicate field of the input predicate register; and update a corresponding predicate field of the output predicate register with a value corresponding to a carry output of said addition.

	The variation to the combination of features in claim 13 found in claim 15 also was not found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gonion (patent No. 9,400,651) disclosed early issue of null-predicated operations (e.g., see abstract).
Gonion (patent No. 9,817,663) disclosed enhanced macroscalar  predicate operations (e.g., see abstract).
Menon (patent application publication No. 2008/0016320) disclosed vector predicates for sub-word parallel operations (e.g. see abstract).
Anderson (patent application publication No. 2015/0019835) disclosed predication methods for vector processors.
Lutz (patent application publication No. 2016/0124905) disclosed apparatus and method for vector processing (e.g., see abstract).
Cray (patent No. 4,128,880) disclosed computer vector register  processing (e.g., see abstract).
Faanes (patent No. 7,334,110) disclosed decoupled scalar/vector computer architecture system and method (e.g., see abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AIMEE J LI can be reached on 2-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC . COLEMAN
Primary Examiner
Art Unit 2183


EC

/ERIC COLEMAN/Primary Examiner, Art Unit 2183